Exhibit 10.28

     
(STEMCELLS INC. LOGO) [f55153f5515302.gif]
  MEMORANDUM

         
TO:
  Dr. Ann Tsukamoto, Vice President of Scientific Operations      
FROM:
  Marie Berticevich, Manager of Human Resources & Administration      
SUBJECT:
  Amendment to Offer Letter      
DATE:
  July 17, 2000

Following is an amendment to your offer of employment dated February 2, 1998:
Either you or StemCells may terminate your employment relationship at any time
with or without cause. However, if your employment with StemCells is
involuntarily terminated without cause at any time, including a Change of
Control, you will be provided with salary continuation and benefits continuation
under COBRA from the date of termination until the date twelve (12) months after
the effective date of the termination equal to the salary which you were
receiving at the time of such termination; payments shall be paid in accordance
with the Company’s standard payroll practices. In addition, any Change of
Control or involuntary termination as stated, will result in the accelerated
vesting of your 1992 Equity Incentive Plan Time-Based options to acquire 100% of
such shares.
As used in this agreement, termination for cause shall mean (I) gross negligence
or willful misconduct in the performance of the Employee’s duties to the Company
where such gross negligence or willful misconduct has resulted or is likely to
result in substantial and material damage to the company; (II) repeated
unexplained or justified absence from the Company; (III) a material and willful
violation of any federal or state law; (lV) commission of any act of fraud with
respect to the Company; or (V) conviction of a felony or a crime involuntary
moral turpitude causing material harm to the standing and reputation of the
Company.
As used in this agreement, change of control shall mean (I) a merger or
consolidation of the Company which results in the voting securities of the
Company representing less that fifty percent (50%) of the total voting
securities of the Company or such surviving entity outstanding immediately after
such a merger, (II) liquidation or sale of substantially all of the Company’s
assets.
STEMCELLS, INC.

         
By:
Title:
  /s/ George Dunbar
 
Acting President & CEO    
 
        Dated: July 17, 2000    

EMPLOYEE:   /s/ Ann Tsukamoto

 
 

Dated: September 5, 2000
525 Del Rey Avenue, Suite C • Sunnyvale, CA
94085 408.731.8670 • Fax 408.731.8674

